1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                      )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATIONS
13           v.                                      )   RECOMMENDING DEFENDANTS’ MOTION
                                                         FOR JUDGMENT ON THE PLEADINGS BE
14                                                   )   GRANTED
     SCOTT KERNAN, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 25]
                                                     )
16                                                   )

17           Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Defendants’ motion for judgment on the pleadings, filed May 13,

20   2019.

21                                                       I.

22                                       RELEVANT BACKGROUND

23           This action is proceeding on the following claims: (1) retaliatory food poisoning under the First

24   and Eighth Amendment against Defendants Navarro and Gonzalez; (2) due process violation relating

25   to a RVR hearing under the Fourteenth Amendment against Defendant Gonzalez; (3) conspiracy to set

26   him up for attack by other inmates against Defendants Allison, Gonzalez, Moak, McCabe, Navarro,
27   and Sexton; (4) for setting him up for attack under the Eighth Amendment against Defendants Allison,

28

                                                         1
1    Gonzalez, Moak, McCabe, Navarro, and Sexton; and (5) lack of medical treatment provided in

2    response to his complaints of food poisoning against Defendant Dr. McCabe.

3           On December 19, 2018, Defendants filed an answer to the second amended complaint.

4           On December 27, 2018, the Court issued the discovery and scheduling order.

5           As previously stated, on May 13, 2019, Defendants Allison and Moak filed a motion for

6    judgment on the pleadings claiming the conspiracy claim against them is unexhausted on the face of

7    the complaint. Plaintiff filed an opposition on May 24, 2019, and Defendants filed a reply on June 10,

8    2019. Therefore, Defendants’ motion is deemed submitted for review without oral argument.

9                                                         II.

10                                                DISCUSSION

11          A.      Legal Standard

12          Under Federal Rule of Civil Procedure 12(c), a party may move for “judgment on the

13   pleadings” after the pleadings are closed. The only difference between a motion under Rule 12(c) and

14   a motion under Rule 12(d)(6) is the time of filing, but they are otherwise functionally the same.

15   Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). Thus, the Court applies the

16   same standard applicable to a motion to dismiss under Rule 12(b)(6) to a motion for judgment on the

17   pleadings under Rule 12(c). “A judgment on the pleading is properly granted when, taking all the

18   allegations in the pleadings as true, a party is entitled to judgment as a matter of law.” Lyon v. Chase

19   Bank USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011) (quoting Dunlap v. Credit Prot. Ass’n, L.P., 419

20   F.3d 1011, 1012 n.1 (9th Cir. 2005) (per curiam)).

21          B.      Allegations of Complaint

22          In 1994, Plaintiff was remanded to the custody of CDCR. In June 2000, Plaintiff was a witness

23   in a United States District Court and testified against CDCR and Corcoran State Prison corruption

24   among prison staff.

25          Defendants Navarro, Gonzalez, Allison, Moak, Sexton and McCabe agreed on a course of

26   treatment to injure and oppress Plaintiff.

27
28

                                                          2
1           On April 6, 2015, Defendants Navarro and Gonzalez conspired to murder and inflict serious

2    bodily injury on Plaintiff. Plaintiff was randomly moved from the security housing unit at Corcoran

3    State Prison 4A facility to 4A2L where Defendants Navarro and Gonzalez were posted.

4           On April 6, 2015 through May 2015, Plaintiff wrote requests complaining about the lack of in-

5    cell air circulation, bedding, linen, and sink sanitation. Plaintiff did not receive a response to his

6    requests.

7           On April 23, 2015, under the auspice of enforcing CDCR security check, Gonzalez stated in

8    front of general population inmates that Plaintiff was a “SNY” “piece of shit” “rat” who has “been

9    ‘snitching’ on us to the sergeant.”

10          On May 5, 2015, Navarro called Plaintiff a “snitch” in front of general population inmates and

11   stated: “Drake, in cell #48, keeps snitching on us [guards] to the sergeant and captain…writing

12   complaints,” and “if you guys (e.g. black inmates) don’t handle it, we are going to handle it!” In

13   addition, Gonzalez called Plaintiff a “snitch” “SNY,” “piece of shit” in front of the general population

14   inmates.

15          On May 20, 2015, Defendants Gonzalez and Navarro took Plaintiff from cell #48 to a hallway

16   holding cage/cell to collect a urine sample from Plaintiff under the threat of discipline. Plaintiff told

17   Defendants Gonzalez and Navarro that he “filed a 602 against the Warden for his wasting human-

18   resources by unnecessarily repeatedly drug-testing [him], a non-user because it is harassment.”

19   Defendant Gonzalez, without notice, left the 2 on one 1 escort, after hearing Plaintiff speak of having

20   filed a staff complaint. After Plaintiff provided a urine sample and was placed in a rotunda holding

21   cage, Plaintiff asked Navarro, “Why am I not being taken back to my cell?” Navarro told Plaintiff

22   “you have to wait here until my partner Gonzalez is done searching your cell.” Gonzalez remained in

23   Plaintiff’s cell for approximately thirty to forty minutes, ransacking Plaintiff’s property then returned

24   to the rotunda with two fifty-gallon trash bags and refused to disclose the contents. When Plaintiff

25   asked what items were taken, Gonzalez stated, “you had a lot of trash! Just stand there and shut the

26   fuck up! I read your legal papers, and what you write isn’t worth shit! You are not on my level yet, I

27   know exactly what to say in court to win!” Gonzalez further stated, “Oh, if you want to see ‘personal,’

28   I will get you struck-out! I have already gotten four prisoners life sentenced and I’ll be glad to make

                                                          3
1    you the fifth!” Gonzalez then told Plaintiff to “turn around and cuff-up…if you so much as look at

2    me, I will slam you onto the floor head first!”

3            On May 21, 2015, Gonzalez threatened to charge Plaintiff for the lost state linen held taken

4    from a different prisoner’s cell on May 20, 2015, if Plaintiff filed an inmate grievance regarding the

5    search of his cell.

6            On May 21, 2015 and May 28, 2015, Gonzalez filed two retaliatory Rule Violation Reports

7    (RVR) against Plaintiff regarding the May 20, 2015 escort. Gonzalez accused Plaintiff of destroying

8    state property and willfully resisting and delaying a peace officer in the performance of his duties.

9            On May 28, 2015, June 15, 2015, and June 18, 2015, Gonzalez attempted to lure Plaintiff out

10   of his cell to be attacked during the night shift, and Plaintiff was unable to exit his cell for shower on

11   these dates.

12           On June 23, 2015, Gonzalez intimidated/threatened use of force against Plaintiff stating, “Do

13   you want a problem! Make sure you spell my name correct, it won’t be the first time I’ve been to

14   court!” On this same date, Plaintiff requested that different officers escort him from library to 4A2L.

15           On June 24, 2015, Defendants Navarro and Gonzalez threatened to serve Plaintiff

16   contaminated food.

17           On June 25-June 28, July 2, July 12, July 21, and July 23, 2015, Gonzalez renewed his food

18   poisoning threat stating, “You haven’t seen anything yet, I haven’t even started yet, this is only the

19   beginning!”

20           On June 28, 2015, Gonzalez told Plaintiff to prepare for the RVR hearing, and then told

21   Plaintiff “wait, let me go see of the Lt. wants to deal with this shit.” Gonzalez falsely told the

22   Lieutenant that he “refused to attend” the hearing. Plaintiff was not allowed to attend the RVR

23   hearing, and Gonzalez posted a disciplinary penalty sign on his cell door and took his television.

24           On June 29-30, 2015, Defendants Gonzalez and Navarro disciplined Plaintiff outside of the

25   disciplinary process by extending his penalty absent authorization of a disciplinary order.

26           On July 7, 2015, Gonzalez threatened to pepper spray Plaintiff in the face when Plaintiff was

27   transported from the law library to his cell unit.

28   ///

                                                          4
1            On July 21, 2015 and July 23, 2015, Defendants Navarro and Gonzalez repeatedly threatened

2    to serve Plaintiff contaminated food.

3            On September 5, 2015, Defendant Gonzalez stood at the Plaintiff’s cell door and stated: “You

4    have an ‘R’ suffix in your file right? What does the ‘R’ stand for? You are a sex-offender. My job

5    here is to make the life of pieces of shit like you miserable!”

6            On September 8, 2015, Gonzalez attempted to lure Plaintiff out of his cell to subject him to an

7    assault/battery, and when Plaintiff declined, Gonzalez stated: “That’s too bad because it was going to

8    be a long trip to nowhere!” On this same date, Plaintiff wrote an emergency plea for help to the

9    sergeant and the sergeant agreed to move Plaintiff to a different building.

10           On January 23, 2016, Gonzalez threatened to have Plaintiff assaulted once he was released

11   from segregation. Gonzalez has a history of conspiring and targeting prisoners for violent attacks and

12   retaliation.

13           On September 27, 2016, under the auspice of enforcing CDCR feeding regulation and to

14   further the conspiracy, Navarro gave Plaintiff contaminated food. The following day, Plaintiff

15   suffered severe abdominal pain, dysentery, and vomiting from consuming the food.

16           On October 6, 2016, Defendant Sexton directed staff not to amend or correct any of the false or

17   incomplete safety/enemy placement case factor information in Plaintiff’s central file and directed

18   Defendant McCabe to dispute all of the injuries Plaintiff reported to the medical department.

19           On December 29-30, 2016, to further the conspiracy and under the auspices of enforcing

20   CDCR feeding regulations, Navarro carried out the earlier threats and issued Plaintiff food heavily

21   laden-tainted with odorless, nonvisible, and unknown contaminated substances. After consuming the

22   food Plaintiff received from Navarro, he suffered nausea, vomiting, dysentery, acute pain in stomach

23   and spleen, and swollen and hyper pigmented feet and ankles. Plaintiff reported the food poison

24   exposure to custody, food service, and medical staff on January 1, 5, and 27, 2017. Plaintiff has

25   suffered serious bodily injury inflicted by Navarro for approximately eight months.

26           In March 2017, Defendant Allison agreed to place Plaintiff in the general population where

27   Defendants Navarro and Gonzalez were posted. Defendant Allison had a meeting with Defendants

28   Moak and Sexton to circumvent the Ashker settlement agreement terms and amend the CDCR

                                                          5
1    prisoner placement regulations without appropriate notice. Defendant Allison also directed

2    Defendants Moak and Sexton to disallow Plaintiff to attend the DRB placement review, and to erase

3    all of Plaintiff’s safety concerns following the Ashker monitoring conclusion thereby subjecting

4    Plaintiff to attack by other prisoners.

5           In March 2017, Defendant Moak directed his subordinate counselors to conduct the pre-DRB

6    interview without recording any of Plaintiff’s statements, to not document any of Plaintiff’s placement

7    safety enemy concerns, to tell Plaintiff that he would be attending his DRB review, and to submit the

8    false interview report as a chrono disputing Plaintiff’s safety placement restriction in support of

9    Defendant Sexton’s actions. Defendant Allison signed over placement jurisdiction to Defendant

10   Sexton.

11          In March 2017, Defendant McCabe directed his subordinate healthcare staff to refer Plaintiff to

12   the mental health department for any reports of employee attacks or contamination of food and

13   disputed Plaintiff’s injuries stemming from exposure to contaminated food.

14          On June 26, 2017, Plaintiff submitted an inmate appeal. On June 29, 2017, a video interview

15   was conducted.

16          C.      Exhaustion of Administrative Remedies

17          The Prison Litigation Reform Act (PLRA) of 1995, requires that prisoners exhaust “such

18   administrative remedies as are available” before commencing a suit challenging prison conditions.”

19   42 U.S.C. § 1997e(a); see Ross v. Blake, __ U.S. __ 136 S.Ct. 1850 (June 6, 2016) (“An inmate need

20   exhaust only such administrative remedies that are ‘available.’”). Exhaustion is mandatory unless

21   unavailable. “The obligation to exhaust ‘available’ remedies persists as long as some remedy remains

22   ‘available.’ Once that is no longer the case, then there are no ‘remedies … available,’ and the prisoner

23   need not further pursue the grievance.” Brown v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005) (emphasis

24   in original) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)).

25          This statutory exhaustion requirement applies to all inmate suits about prison life, Porter v.

26   Nussle, 534 U.S. 516, 532 (2002) (quotation marks omitted), regardless of the relief sought by the

27   prisoner or the relief offered by the process, Booth v. Churner, 532 U.S. 731, 741 (2001), and

28   unexhausted claims may not be brought to court, Jones v. Bock, 549 U.S. 199, 211 (2007) (citing

                                                         6
1    Porter, 534 U.S. at 524).

2           The failure to exhaust is an affirmative defense, and the defendants bear the burden of raising

3    and proving the absence of exhaustion. Jones, 549 U.S. at 216; Albino v. Baca, 747 F.3d 1162, 1166

4    (9th Cir. 2014). “In the rare event that a failure to exhaust is clear from the face of the complaint, a

5    defendant may move for dismissal under Rule 12(b)(6).” Albino, 747 F.3d at 1166. Otherwise, the

6    defendants must produce evidence proving the failure to exhaust, and they are entitled to summary

7    judgment under Rule 56 only if the undisputed evidence, viewed in the light most favorable to the

8    plaintiff, shows he failed to exhaust. Id.

9           D.      Description of CDCR’s Administrative Remedy Process

10          Plaintiff is a state prisoner in the custody of the California Department of Corrections and

11   Rehabilitation (“CDCR”), and CDCR has an administrative remedy process for inmate grievances.

12   Cal. Code Regs. tit. 15, § 3084.1 (2014). Compliance with section 1997e(a) is mandatory and state

13   prisoners are required to exhaust CDCR’s administrative remedy process prior to filing suit in federal

14   court. Woodford v. Ngo, 548 U.S. 81, 85-86 (2006); Sapp v. Kimbrell, 623 F.3d 813, 818 (9th Cir.

15   2010). CDCR’s administrative grievance process for non-medical appeals consists of three levels of

16   review: (1) first level formal written appeals; (2) second level appeal to the Warden or designees; and

17   (3) third level appeal to the Office of Appeals (OOA). Inmates are required to submit appeals on a

18   standardized form (CDCR Form 602), attach necessary supporting documentation, and submit the

19   appeal within thirty days of the disputed event. Cal. Code Regs. tit. 15, §§ 3084.2, 3084.3(a),

20   3084.8(b). The inmate must complete all three formal levels of review. The California Code of

21   Regulations also requires the following:

22          The inmate or parolee shall list all staff member(s) involved and shall describe their
            involvement in the issue. To assist in the identification of staff members, the inmate or parolee
23          shall include the staff member’s last name, first initial, title or position, if known, and the dates
            of the staff member’s involvement in the issue under appeal. If the inmate or parolee does not
24
            have the requested identifying information about the staff member(s), he or she shall provide
25          any other available information that would assist the appeals coordinator in making a
            reasonable attempt to identify the staff member(s) in question. [¶] The inmate or parolee shall
26          state all facts known and available to him/her regarding the issue being appealed at the time of
            submitting the Inmate/Parolee Appeal form, and if needed, the Inmate/Parolee Appeal Form
27
            Attachment.
28

                                                          7
1    Cal. Code Regs. tit. 15, § 3084.2(a) (3-4).

2               1.      Inmate Classification

3               Each prison facility has a classification committee that is responsible for assessing inmates’

4    housing needs. Cal. Code Regs., tit. 15, § 3376(b), (c)(1)-(3), (d). Classification issues also can be

5    referred, through the institution head, for resolution at the headquarters level. Id. at § 3376.1. When

6    this occurs, CDCR’s Departmental Review Board (DRB) makes the final classification determination.

7    Id. The DRB is a committee that meets at the call of the chairperson, and issues its decisions in

8    writing. Id.

9               The CDCR does not require administrative exhaustion for limited categories of issues because

10   the decision already is subject to independent review at the department-director level; among those are

11   classification decisions by the DRB. Cal. Code Regs. tit. 15, § 3084.6(c)(6) (“issue[s] . . . subject to a

12   department director level review independent of the appeal process such as a Departmental Review

13   Board decision . . . [are] not appealable.”); see also Cal. Code Regs. tit. 15, § 3376.1 (“The DRB

14   decision … is not appealable . . . )

15              E.      Analysis of Defendants’ Motion

16              Defendants Allison and Moak argue that the conspiracy claims against them are not exhausted

17   and the Court should enter judgment on the pleadings on the claims. More specifically, Defendants

18   argue that Plaintiff concedes he did not file a grievance concerning Director Allison and Classification

19   Chief Moak’s alleged conduct. (Second Am. Compl. at p. 19 n.77, 21 n.88, ECF No. 26.)1

20              Plaintiff contends that “all decisions-actions of any member of DRA are non appealable” citing

21   section 3376.1. (Pl.’s Opp’n at 3.) Plaintiff further argues that a “nexus” exists because in all CDCR

22   classification hearing a pre-hearing decision is involved where officials agree on what decision will be

23   made. (Id.) Plaintiff contends it does not matter if the decision is two months prior because “the

24   nexus between plan and action is unbroken.” (Id.)

25
26
     1
         References herein to page numbers are to the Court’s ECF pagination headers.
27
28

                                                                  8
1           Contrary to Plaintiff’s contention, his conspiracy claim predates, and is distinct from, any

2    claim regarding the DRB’s classification decision. As previously stated, DRB decisions are excluded

3    from the grievance process because they are separately subject to a high-level administrative review.

4    Cal. Code Regs. tit. 15, § 3084.6(c)(6). However, there is no exception for a conspiracy claim, which

5    predates the DRB decision. Indeed, section 3084.6(c)(6) specifically applies to “issues [] subject to a

6    department director level review independent of the appeal process such as a Departmental Review

7    Board decision …,” which does not apply to a conspiracy claim here. In contrast to the DRB decision,

8    Plaintiff’s conspiracy allegations were not otherwise subject to administrative review, and prison

9    officials never had a change to investigate or address the conspiracy allegations because Plaintiff did

10   not put the prison on notice through the prison grievance process. Further, Plaintiff cannot attempt to

11   carve out a new exception to the PLRA exhaustion requirement by arguing that there is an “unbroken”

12   nexus between the alleged conspiracy and the DRB’s review and decision two months later. (Opp’n at

13   3.) However, there is no exception to the PLRA exhaustion mandate and as recently stated by the

14   Supreme Court the only limit “is the one baked into its text.” Ross v. Blake, 136 S.Ct. at 1857, 1867

15   (“mandatory exhaustion statutes like the PLRA establish mandatory exhaustion regimes, foreclosing

16   judicial discretion”). There is no “nexus” exception. In addition, contrary to Plaintiff’s argument, the

17   CDCR grievance regulations do not exempt the actions of Allison, Moak, or any other individual from

18   the exhaustion requirement simply because they sit on a DRB committee because only “the DRB

19   decision” is exempt. Cal. Code Regs. tit. 15, § 3376.1.

20          Plaintiff’s additional arguments also lack merit. First, Plaintiff contends that he provided

21   notice of his conspiracy claim by way other than the inmate grievance process. (Opp’n at 1-2.)

22   However, the law is clear that the PLRA mandates exhaustion in compliance with the prison’s

23   grievance process. Ross v. Blake, 136 S.Ct. at 1854-55; Jones v. Bock, 549 U.S. at 218.

24   Accordingly, based on Plaintiff’s concession, his conspiracy claims against Defendants Allison and

25   Moak should be dismissed for failure to exhaust the administrative remedies. Second, Plaintiff’s claim

26   that he was attacked after he filed this action, does not excuse exhaustion prior to filing suit. Ross v.

27   Blake, 136 S.Ct. at 1852, 1854-55 (“The … PLRA[] mandates that an inmate exhaust … before

28

                                                          9
1    bringing suit to challenge prison conditions”). Lastly, the merits of Plaintiff’s claim is not relevant to

2    exhaustion of administrative remedies. 42 U.S.C. § 1997e(a).

3                                                        III.

4                                            RECOMMENDATIONS

5             Based on the foregoing, it is HEREBY RECOMMENDED that:

6             1.      Defendant Allison and Moak’s motion for judgment on the pleadings be granted; and

7             2.      The conspiracy claims against Defendants Allison and Moak be dismissed, without

8                     prejudice, for failure to exhaust the administrative remedies.

9             These Findings and Recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

11   days after being served with these Findings and Recommendations, the parties may file written

12   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

13   Findings and Recommendations.” The parties are advised that failure to file objections within the

14   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-

15   39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
17   IT IS SO ORDERED.

18   Dated:        June 20, 2019
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                          10
